department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c office_of_chief_counsel date conex-120914-07 cc ita number info release date uil no the honorable david scott house of representative sec_173 north main street jonesboro ga attention -------------- dear congressman scott i am responding to your inquiry on behalf of your constituents ------------------------------------------ they asked about an amendment to sec_55 of the internal_revenue_code the code that the congress included as part of the working families tax relief act of act the law changed the way capital_gains are taxed for purposes of calculating the alternative_minimum_tax amt to determine whether a taxpayer is liable for the amt the taxpayer must first calculate his or her regular_tax_liability taking into account appropriate deductions and exclusions the taxpayer then makes a separate calculation to determine an alternative amount of taxable_income the amti a taxpayer calculates the amti by taking into account a number of adjustments and preferences which generally are income and deduction items treated less favorably in computing amti than when calculating regular taxable_income after the taxpayer has computed amti he or she determines tentative_minimum_tax or tmt which is the excess of amti over an amt_exemption_amount multiplied by the applicable amt tax_rate if tmt is greater than the regular_tax_liability the taxpayer has an amt liability if tmt is the same as or less than the taxpayer’s regular_tax_liability the taxpayer has no amt liability your constituent asked how capital_gains are taxed for the amt in general if the sale of a capital_asset almost everything an individual owns and uses for personal purposes or investment is a capital_asset held for more than one year results in a gain the gain is taxed at a lower tax_rate than ordinary_income similarly for the amt if a taxpayer’s amti includes a capital_gain the amt capital_gain is taxed at the reduced capital_gain rate the act increased the amount of amt capital_gain permitted to be taxed at the lowest capital_gain rate presently percent prior to the change sec_55 of the code limited the amount of amt capital_gain taxed at the lowest rate to the amount of capital_gain actually taxed at the lowest capital_gain rate for regular_tax purposes thus while this amendment to the law did not change the amt capital_gain rate it ensured that the amount of amt capital_gain allowed to be taxed at the lowest capital_gain rate would be determined independent of the amount actually taxed at the lowest rate for regular_tax purposes the change to sec_55 of the code was effective for tax years ending after date taxpayers entitled to a refund as a result of the law change can file an amended tax_return form 1040x for the tax years for which they are entitled to a refund in general however to receive a refund a taxpayer must file a form 1040x by the later of years from the due_date of the return he or she is amending or years from the date the taxpayer paid the tax i hope this information is helpful if we can assist you further please contact -------------------------- or me at ----- ------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
